Citation Nr: 1021801	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Parents Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1967 to 
April 1976, and again from September 1981 to August 1986.  He 
died in June 2003.  The appellant is his sole surviving 
parent. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2003; service connection for his 
cause of death has been granted.

2.  The appellant's countable income exceeds the maximum 
limit for payment of Parent's DIC.


CONCLUSION OF LAW

The criteria for payment of Parent's Dependency and Indemnity 
Compensation have not been met.  38 U.S.C.A. §§ 1312, 1315, 
5312 (West 2002); 38 C.F.R. §§ 3.25, 3.251, 3.260, 3.262 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA) 

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  However, the 
VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also VAOPGCREC 2-2004 (2004) (holding that 
VCAA notice was not required where evidence could not 
establish entitlement to the benefit claimed).  The essential 
facts in this case are not in dispute; rather, the case rests 
on the interpretation and application of the relevant law.  
Consequently, the Board is not required to address efforts to 
comply with the VCAA with respect to the issue here on 
appeal.

II.  The Merits of the Claim

Law

DIC is payable to the surviving spouse, children, and parent, 
of veterans who die after December 31, 1956, provided the 
veteran was discharged or released from active service under 
conditions other than dishonorable, death was due to a 
service-connected or compensable disability, or the veteran 
died while in active service.  38 U.S.C.A. § 1310.  The 
amount payable is reduced by an amount, as determined by the 
Secretary, based on the parent's annual income.  38 U.S.C.A. 
§ 1315(b).  Basic entitlement exists if, among other things, 
the parent's income is not in excess of the applicable 
maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 
C.F.R. § 3.25.  Payments of any kind from any source shall be 
counted as income for the calendar year in which received 
unless specifically excluded. 38 C.F.R. § 3.251(b).

If there is only one, unremarried, parent, who does not live 
with the veteran's spouse, the monthly rate specified in 38 
U.S.C 1315(b)(1), as increased from time to time under 38 
U.S.C. 5312, is reduced by $.08 for each dollar of such 
parent's countable annual income in excess of $800.  No 
payments of DIC may be made under this paragraph, however, if 
such parent's countable annual income exceeds the amount 
specified in 38 U.S.C. 1315(b)(3), as increased from time to 
time under 38 U.S.C. 5312, and no payment of DIC to a parent 
under this paragraph may be less than $5 a month.  38 C.F.R. 
§ 3.25.

In determining income for dependency and indemnity 
compensation purposes, 10 percent of the retirement payments 
received by a deceased veteran's parent or by the parent's 
spouse will be excluded.  The remaining 90 percent will be 
considered income as received.  There will be excluded from 
the amount of the claimant's annual income any unreimbursed 
amounts which have been paid within the calendar year for 
unusual medical expenses regardless of the year the 
indebtedness was incurred.  The term unusual means excessive.  
It does not describe the nature of a medical condition but 
rather the amount expended for medical treatment in 
relationship to the claimant's resources available for 
sustaining a reasonable mode of life.  Unreimbursed 
expenditures which exceed 5 percent of the claimant's 
reported annual income will be considered unusual.  Health, 
accident, sickness and hospitalization insurance premiums 
will be included as medical expenses in determining whether 
the claimant's unreimbursed medical expenses meet the 
criterion for unusual.  A claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted 
unless the circumstances create doubt as to its credibility.  
38 C.F.R. § 3.262(l).

Analysis

The Veteran died in June 2003.  The immediate cause of death 
was respiratory arrest due to or as a consequence of chronic 
renal failure with azotemia.  The Veteran was service 
connected for a liver transplant due to carcinoma.  A letter 
from a VA physician dated in July 2003 shows that the 
medication the Veteran took for immune suppression resulted 
in progressive renal failure.  Accordingly, the cause of the 
Veteran's death has been service-connected.  

The Board observes that the Parent's DIC income limits for a 
sole surviving parent are as follows: $11,024 effective 
December 1, 2002; $11,256 effective December 1, 2003; $11,560 
effective December 1, 2004; $12,034 effective December 1, 
2005; and $12,432 effective December 1, 2006.  See M-21-1, 
Part I, Appendix B; Parent(s) Dependency Indemnity 
Compensation (DIC) Rate Table, Chart 3.

During calendar year 2003, the appellant had income from the 
Social Security Administration (SSA) and annuity payments.  
Her yearly income from SSA was $6,164 and she received $12, 
288 for a survivor annuity, making her total income $18,452.  
When 10 percent is excluded, the remaining amount is $16,607.  
Therefore, the appellant's countable annual income was over 
$16, 000 for calendar year 2003.

There are several deductions or exclusions from income that 
may be applicable to the appellant's DIC claim.  First, as 
noted above, there will be excluded from the amount of the 
claimant's annual income any unreimbursed amounts which have 
been paid within the calendar year for unusual medical 
expenses regardless of the year the indebtedness was 
incurred.  Unreimbursed expenditures which exceed five 
percent of the claimant's reported annual income will be 
considered unusual.  Health, accident, sickness and 
hospitalization insurance premiums will be included as 
medical expenses in determining whether the claimant's 
unreimbursed medical expenses meet the criterion for unusual.  
Second any expenses paid for the Veteran's  last illness and 
burial that were not otherwise reimbursed will be excluded 
from her income.  38 C.F.R. §3.262(o) (2009).

During calendar year 2003, the appellant paid $704.40 for 
Medicare part B, $1,177.32 for health insurance premiums, 
$87.86 in prescription medications, and $3,962 for last 
expenses for the Veteran, totaling unreimbursed expenses of 
$5,931.58.  As noted above, unreimbursed expenditures for 
unusual medical expenses will be deducted from income, and 
unusual medical expenses are considered those that exceed 
five percent of the claimant's reported annual income.  Here, 
five percent of $16,607 equals $830.05.   Deducting five 
percent from her total unreimbursed expenses equals $5,101.  
Deducting that amount from the appellant's countable income 
of $16,607 equals income for DIC purposes of $11,505.  
Therefore, the appellant's countable income exceeds the 
income limit for calendar year 2003, which was $11,024.

During calendar year 2004, the appellant had income from the 
SSA and annuity payments.  Her yearly income from SSA was 
$6,295 and she received $12,288 for a survivor annuity, 
making her total income $18,583.  When 10 percent is 
excluded, the remaining amount is $16,724.  Therefore, the 
appellant's countable annual income was again over $16, 000 
for calendar year 2004.  The appellant paid $799.20 for 
Medicare part B, $1,177.32 for health insurance premiums, 
$319.52 for prescription expenses, and $597.76 for nursing 
home costs, totaling unreimbursed expenses of $2,893.80.  As 
noted above, unreimbursed expenditures for unusual medical 
expenses will be deducted from income, and unusual medical 
expenses are considered those that exceed five percent of the 
claimant's reported annual income.  Here, five percent of 
$16,724 equals $836.20.  Deducting five percent from her 
total unreimbursed expenses equals $2,057.  Deducting that 
amount from the appellant's countable income of $16,724 
equals income for DIC purposes of $14,667.  Therefore, the 
appellant's countable income exceeds the income limit for 
calendar year 2004, which was $11,256.  Effective December 1, 
2004, the income limit was raised to $11,560, which the 
appellant's income continued to exceed.

The appellant also submitted records dated in 2004 showing 
expenses incurred for renovating her house, including making 
the bathroom and front porch handicap-accessible.  The Board 
is certainly sympathetic to the appellant's need for such 
renovations.  However, as those expenses do not directly 
relate to medical treatment, as is specified under 3.262(l), 
the Board finds that they cannot be included in the 
appellant's unreimbursed medical expenses.

A statement from S.W., M.D. dated in March 2006 shows 
expenses paid.  The record shows payment of $400 in calendar 
year 2004, $1,000 in calendar year 2005, and $500 in calendar 
year 2006.  However, the record does not indicate whether the 
appellant paid the amounts.  Even assuming that the appellant 
did pay them, and accordingly reducing her income by adding 
those costs into her unreimbursed medical expenses, her 
income is still over the income limit to receive DIC.

With regards to calendar years after 2004, a printout of SSA 
information shows that effective December 2004, the 
appellant's yearly SSA income increased to $,6470.40; 
effective December 2005 it increased to $6,726.  The 
appellant did not submit any other evidence regarding her 
income for calendar year 2005 or later.  Aside from the 
record from Dr. S.W. showing expenses paid in 2004, 2005, and 
2006, the appellant did not submit any evidence of medical 
expenses for calendar years after 2004.  If the Board were to 
calculate her income for VA purposes as done above using 
income information of SSA benefits and the survivor annuity; 
and, then deducted unreimbursed medical expenses of Medicare 
part B premiums, health insurance premiums as noted in her 
survivor annuity statement, and costs paid to Dr. S.W., her 
income is still above the limits for DIC purposes noted 
above.  The appellant has not presented any information 
regarding a decrease in her income or an increase in 
unreimbursed medical expenses. 

In light of the foregoing, the Board finds that the evidence 
does not support the appellant's claim of entitlement to DIC 
as a surviving parent of a deceased Veteran.  The Board 
acknowledges that the appellant is the Veteran's sole 
surviving parent (his mother), lived with him, and relied on 
his income.  The Board notes that it is not free to depart 
from the law and regulations found in Title 38 of the United 
States Code and the Code of Federal Regulations, particularly 
with regard to the mechanical application of income limits to 
DIC claims.  The law and regulations pertaining to DIC awards 
for surviving parents are clear and where claimants fail to 
meet the strict annual income limits, DIC cannot be awarded 
to the surviving parent(s) of a deceased veteran.   
38 U.S.C.A. §§ 1315, 5312.

In light of the foregoing, the appellant is not entitled to 
DIC benefits for a sole surviving parent due to excessive 
income.


ORDER

Entitlement to Parents DIC is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


